Citation Nr: 1241731	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  06-06 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for a back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel

INTRODUCTION

The Veteran had active military service from February 1974 to February 1994

This matter comes to the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2005 rating decision. In October 2009, the Veteran testified at a hearing before an Acting Veterans Law Judge (who has since retired from the Board).  The Board subsequently remanded the Veteran's appeal.

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As noted, the Veteran previously provided testimony at a Board hearing.  Unfortunately, the Acting Veterans Law Judge who conducted this hearing is no longer with the Board.  The Veteran was sent a letter in September 2012, informing him of such and offering him the option to testify at a hearing in front of the Veterans Law Judge who would decide his case.  38 C.F.R. §§ 20.707, 20.717.  

The Veteran replied that he wished to appear at a second Board hearing via video conference at his local RO.  As such, another hearing must be scheduled. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing at the Waco, Texas RO. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


